               Case 2:19-cv-01677-MJP Document 32 Filed 07/23/20 Page 1 of 2



1

2

3

4
                                                                  THE HONORABLE MARSHA J. PECKMAN
5

6
                                     UNITED STATES DISTRICT COURT
7                              FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
8

9

10
     JANE SHATTUCK, a single individual,
11                                                             No. 2:19-cv-01677
12                                         Plaintiff,          STIPULATION AND ORDER OF
                                                               DISMISSAL WITH PREJUDICE
13     Vs.

14   FRED MEYER, Inc., UNITED FOOD and
     COMMERCIAL WORKERS, LOCAL 21,
15
                                           Defendants.
16

17
             COMES NOW Plaintiff Jane Shattuck and Fred Meyer, Inc., by and through their undersigned
18
     counsel, and stipulate pursuant to CR 41(a)(1) that this case be dismissed with prejudice and with each
19
     party to bear its own costs and attorney fees.
20

22   RESPECTFULLY SUBMITTED this 23rd day of July, 2020.

23

24   /s/ Rodney R. Moody___________                      /a/ Alyesha A. Dotson_______
     Rodney R. Moody, WSBA #17416                        Alyesha A. Dotson, WSBA #55122
25
     Attorney for Plaintiff                              Attorney for Defendant
26

27

     JOINT STIPULATION AND ORDER OF DISMISSAL WITH                                 Law Office of
     PREJUDICE                                                             RODNEY R. MOODY
     Page 1 of 2                                                             2707 Colby Ave., Ste. 603
                                                                                Everett, WA 98201
                                                                                  WSBA #17416
                                                                        (425) 740-2940 Fax (425) 740-2941
              Case 2:19-cv-01677-MJP Document 32 Filed 07/23/20 Page 2 of 2



1
                                                      ORDER
2

3          Based upon the foregoing stipulation of the parties, it is hereby:

4          ORDERED that the above-captioned matter be dismissed with prejudice as to all parties and

5          without an award of costs or attorney’s fees to any party.
6
           DATED this 23rd day of July, 2020.
7

8

9
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

     JOINT STIPULATION AND ORDER OF DISMISSAL WITH                                     Law Office of
     PREJUDICE                                                                  RODNEY R. MOODY
     Page 2 of 2                                                                 2707 Colby Ave., Ste. 603
                                                                                    Everett, WA 98201
                                                                                      WSBA #17416
                                                                            (425) 740-2940 Fax (425) 740-2941
